PER CURIAM.
The postconviction court's order summarily denying Appellant's Florida Rule of Criminal Procedure 3.850 motion for postconviction relief is reversed because no court records were attached to the order. See Fla. R. Crim. P. 3.850(f)(5) ("If the [summary] denial is based on the records in the case, a copy of that portion of the files and records that conclusively shows that the defendant is entitled to no relief shall be attached to the final order."). We remand for the court either to attach records to its order that conclusively refute Appellant's claims or to conduct an evidentiary hearing on his motion.1
REVERSED and REMANDED.
LAMBERT, HARRIS, and GROSSHANS, JJ., concur.

We acknowledge that the order under review referenced portions of the record that were to be attached to the order showing that Appellant was not entitled to any relief. However, no records were actually attached to the order. We relinquished jurisdiction to allow the lower court the opportunity to attach those referenced records to an amended order, but no such amended order has been filed.